Opinion filed February 4, 2010




                                            In The


   Eleventh Court of Appeals
                                         ___________

                                   No. 11-09-00289-CV
                                       __________

                            IN RE ANGELA RUTH OLSON


                         ORIGINAL MANDAMUS PROCEEDING


                           MEMORANDUM OPINION
       The parties have filed in this court a joint motion to dismiss the petition for writ of
mandamus. The parties state that they have reached a settlement agreement.
       The motion is granted, and this original proceeding is dismissed.




                                                    PER CURIAM


February 4, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.